Exhibit 10.2
 
Autobytel Inc.
WARRANT TO PURCHASE COMMON STOCK
VOID AFTER 5:00 P.M., PACIFIC
TIME, ON THE EXPIRATION DATE
THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY REASONABLE UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN THE COMPANY AND
THE HOLDER AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN THE HOLDER SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS AND SELECTED BY THE HOLDER) IN FORM AND SUBSTANCE SATISFACTORY TO THE
COMPANY THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE WITH AN AVAILABLE EXEMPTION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS.
THIS WARRANT IS SUBJECT TO THE TERMS OF A MEMBERSHIP INTEREST PURCHASE AGREEMENT
DATED AS OF JANUARY 13, 2014 (“MEMBERSHIP INTEREST PURCHASE AGREEMENT”) AND IS
SUBJECT TO VARIOUS RIGHTS OF OFFSET BY THE COMPANY UNDER THE MEMBERSHIP INTEREST
PURCHASE AGREEMENT.
SHARES THAT MAY BE ISSUED UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO THE TERMS
OF A SHAREHOLDER REGISTRATION RIGHTS AGREEMENT DATED AS OF JANUARY 13, 2014
(“SHAREHOLDER AGREEMENT”) AND ARE SUBJECT TO VARIOUS RESTRICTIONS ON TRANSFER,
REPURCHASE RIGHTS AND STANDSTILL PROVISIONS UNDER THE SHAREHOLDER AGREEMENT.
Issuance Date: January 13, 2014
FOR VALUE RECEIVED, Autobytel Inc., a Delaware corporation (“Company”), hereby
agrees to sell upon the terms and on the conditions hereinafter set forth, but
no later than 5:00 p.m., Pacific Time, on the Expiration Date (as hereinafter
defined) to AutoNationDirect.com, Inc., a Delaware corporation, or registered
assigns (the “Holder”), under the terms as hereinafter set forth, Sixty Nine
Thousand Nine Hundred Thirty (69,930) fully paid and non-assessable shares of
the Company’s Common Stock, par value $0.001 per share (“Warrant Stock”), at a
purchase price of Fourteen Dollars and Thirty Cents ($14.30) per share

--------------------------------------------------------------------------------



(“Warrant Price”), pursuant to this warrant (“Warrant”).  The number of shares
of Warrant Stock to be so issued and the Warrant Price are subject to adjustment
in certain events as hereinafter set forth.  The term “Common Stock” shall mean,
when used herein, unless the context otherwise requires, the common stock of the
Company and other securities and property at the time receivable upon the
exercise of this Warrant.
1.            Exercise of Warrant.
 
(a)            Once this Warrant becomes exercisable, the Holder may exercise
this Warrant according to its terms prior to 5:00 p.m., Pacific Time, on the
fifth anniversary of the Issuance Date (“Expiration Date”) by:
 
(i)            completing the exercise form attached hereto (the “Exercise
Notice”);
 
(ii)            surrendering this Warrant to the Company at the address set
forth in Section 9; and
 
(iii)            paying to the Company an amount equal to (A) the number of
shares of Warrant Stock in respect of which this Warrant is being exercised
pursuant to this Section 1 multiplied by (B) the Warrant Price in effect as of
the date on which this Warrant is exercised (the “Aggregate Exercise Price”) in
accordance with Section 1(b).
 
(b)            Payment of the Aggregate Exercise Price shall be made, at the
option of the Holder as expressed in the Exercise Notice, by the following
methods:
 
(i)            by delivery to the Company of a certified or official bank check
payable to the order of the Company or by wire transfer of immediately available
funds to an account designated in writing by the Company, in the amount of such
Aggregate Exercise Price;
 
(ii)            by instructing the Company to withhold or cancel a number of
shares of Warrant Stock then issuable upon exercise of this Warrant with an
aggregate Fair Market Value (as defined in Section 1(c) below) as of the date on
which this Warrant is exercised pursuant to this Section 1 equal to such
Aggregate Exercise Price; or
 
(iii)            any combination of (i) or (ii).
 
(c)            For purposes of Section 1(b)(ii), “Fair Market Value” shall mean,
as of any particular date: (a) the volume weighted average of the closing sales
prices of the Common Stock for such day on all domestic securities exchanges on
which the Common Stock may at the time be listed; (b) if there have been no
sales of the Common Stock on any such exchange on any such day, the average of
the highest bid and lowest asked prices for the Common Stock on all such
exchanges at the end of such day; (c) if on any such day the Common Stock is not
listed on a domestic securities exchange, the closing sales price of the Common
Stock as quoted on Nasdaq, the OTC Bulletin Board or similar quotation system or
association for such day; or (d) if there have been no sales of the Common Stock
on Nasdaq, the OTC Bulletin Board or similar quotation system or association on
such day, the average of the highest bid and lowest asked prices for the Common
Stock quoted on Nasdaq, the OTC Bulletin Board or similar quotation
2

--------------------------------------------------------------------------------



system or association at the end of such day; in each case, averaged over twenty
(20) consecutive Trading Days ending on the Trading Day immediately prior to the
day as of which “Fair Market Value” is being determined; provided, that if the
Common Stock is listed on any domestic securities exchange, the term “Trading
Day” as used in this sentence means Trading Days on which such exchange is open
for trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on Nasdaq, the OTC Bulletin Board or similar
quotation system or association, the “Fair Market Value” of the Common Stock
shall be the fair market value per share as determined jointly by the Board of
Directors of the Company and the Holder.
(d)            This Warrant shall become exercisable on the third anniversary
date of the Issuance Date. Notwithstanding the prior sentence, this Warrant
shall become exercisable in full immediately upon (i) the Company’s Board of
Directors approving a liquidation, dissolution, winding up or Change in Control
(as defined below) of the Company, or (ii) the occurrence of an Event of Default
under that certain Convertible Subordinated Promissory Note dated as of January
13, 2014 payable by the Company to Holder.  The Company shall give Holder
written notice of any such approval (subject to the next sentence) by the
Company’s Board of Directors as promptly as practical thereafter and in any
event at least ten (10) Business Days prior to such liquidation, dissolution,
winding up or Change in Control.  Notwithstanding the provisions of this Section
1(d), the Company may delay such notice (and the ten (10) Business Day time
period set forth in the immediately preceding sentence shall be reduced
accordingly) (i) to the extent required by applicable law or the rules of any
applicable securities exchange; (ii) if such notice would constitute the
disclosure of material, non-public information; or (iii) if such notice would
have an adverse effect on the Company or the event requiring such notice.
 “Change in Control” means the first to occur of any of the following (in one
transaction or a series of related transactions): (i) consummation of a sale of,
directly or indirectly, all or substantially all of the Company’s assets, (ii)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities of the Company under an employee benefit plan
of the Company, becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of (A) the outstanding equity securities of
the Company or (B) the combined voting power of the Company’s then outstanding
securities, or (iii) the Company is party to a consummated merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation.
 
(e)            This Warrant may be exercised in whole or in part so long as any
exercise in part hereof (i) is for not less than Thirty Four Thousand Nine
Hundred Sixty Five (34,965) shares of Warrant Stock (which limitation will be
appropriately and equitably adjusted consistent with any adjustments under
Section 4 hereof); and (ii) would not involve the issuance of fractional shares
of Warrant Stock.  If exercised in part, the Company shall deliver to the Holder
a new Warrant, identical in form, in the name of the Holder, evidencing the
right to purchase the number of shares of Warrant Stock as to which this Warrant
has not been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer or President, or the Secretary or Assistant Secretary of the
Company (or an officer occupying a position reasonably equivalent
3

--------------------------------------------------------------------------------



to any of the foregoing).  The term Warrant as used herein shall include any
subsequent Warrant issued as provided herein.
(f)            No fractional shares or scrip representing fractional shares
shall be issued upon the exercise of this Warrant.  The Company shall pay cash
in lieu of fractional shares based upon the fair market value of such fractional
shares of Common Stock (which shall be the closing price of such shares on the
exchange or market on which the Common Stock is then traded) at the date of
exercise of this Warrant.
(g)            In the event of any exercise of the rights represented by this
Warrant, the Warrant Stock so purchased shall be registered in the name of the
Holder within a reasonable time after such rights shall have been so exercised.
 The person or entity in whose name the Warrant Stock is registered upon
exercise of the rights represented by this Warrant shall for all purposes be
deemed to have become the holder of record of such Warrant Stock immediately
prior to the close of business on the date on which the Warrant was surrendered
and payment of the Aggregate Exercise Price and any applicable taxes was made,
irrespective of the date of registration of the Warrant Stock, except that, if
the date of such surrender and payment is a date when the stock transfer books
of the Company are closed, such person shall be deemed to have become the holder
of such Warrant Stock at the opening of business on the next succeeding date on
which the stock transfer books are open.  Except as provided in Section 4
hereof, the Company shall pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of shares of Common
Stock on exercise of this Warrant.
 
2.            Restrictions on Disposition of Warrant and Warrant Stock.
 
(a)            The Holder hereby acknowledges that (i) this Warrant and any
Warrant Stock that may be acquired upon exercise of this Warrant pursuant hereto
are, as of the date hereof, not registered: (A) under the Securities Act on the
ground that the issuance of this Warrant is exempt from registration under
Section 4(2) of the Securities Act as not involving any public offering or (B)
under any applicable state securities law because the issuance of this Warrant
does not involve any public offering and (ii) that the Company’s reliance on the
Section 4(2) exemption of the Securities Act and under applicable state
securities laws is predicated in part on the representations hereby made to the
Company by the Holder.  The Holder represents and warrants that the Holder is
acquiring this Warrant and will acquire the Warrant Stock for investment for the
Holder’s own account, with no present intention of reselling or otherwise
distributing the same.
 
(b)            If, at the time of issuance of Warrant Stock upon exercise of
this Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Securities Act and other applicable
securities laws, Holder hereby agrees that Holder will not sell, transfer,
offer, pledge or hypothecate all or any part of the Warrant Stock unless and
until Holder shall first have given notice to the Company describing such sale,
transfer, offer, pledge or hypothecation and there shall be available exemptions
from such registration requirements that exist.  Should there be any reasonable
uncertainty or good faith disagreement between the Company and the Holder as to
the availability of such exemptions, then the Holder shall be required to
deliver to the Company (i) an opinion of counsel (skilled in securities matters
and selected by the Holder) in form and substance satisfactory to the Company to
the effect that such
4

--------------------------------------------------------------------------------



offer, sale, transfer, pledge or hypothecation is in compliance with an
available exemption under the Securities Act and other applicable securities
laws, or (ii) an interpretative letter from the Securities and Exchange
Commission to the effect that no enforcement action will be recommended if the
proposed offer, sale, transfer, pledge or hypothecation is made without
registration under the Securities Act.  The Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent as set forth in Section 2(a) with respect to the Warrant
Stock.  The Warrant Stock issued upon exercise of this Warrant shall bear a
legend reading substantially as follows:
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY REASONABLE UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN THE COMPANY AND
THE HOLDER AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN THE HOLDER SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS AND SELECTED BY THE HOLDER) IN FORM AND SUBSTANCE SATISFACTORY TO THE
COMPANY THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE WITH AN AVAILABLE EXEMPTION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS.”
(c)            In addition to the foregoing restrictions, any Warrant Stock
issued upon exercise of this Warrant will be subject to additional restrictions
on transfer, repurchase rights, and standstill provisions, set forth in the
Shareholder Agreement.  The Warrant Stock issued upon exercise of this Warrant
shall bear a legend reading substantially as follows:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A SHAREHOLDER REGISTRATION RIGHTS
AGREEMENT DATED AS OF JANUARY 13, 2014, AS MAY BE AMENDED FROM TIME TO TIME (A
COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE COMPANY), AND BY
ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL
BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THAT
SHAREHOLDER REGISTRATION RIGHTS AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER, REPURCHASE RIGHTS AND STANDSTILL PROVISIONS SET FORTH THEREIN.”
(d)            This Warrant may be assigned in whole, but not in part, to an
Affiliate (as defined herein) of the Holder provided such Affiliate agrees to be
legally bound by the Shareholder Agreement and executes and delivers to the
Company such documents and instruments reasonably requested by the Company,
including a joinder agreement.  Otherwise, this Warrant may not be assigned,
pledged, sold or otherwise transferred without the prior
5

--------------------------------------------------------------------------------



written consent of the Company.  Any purported assignment prohibited by this
Warrant shall be void.  For purposes of this Section 2(d), an “Affiliate” means,
with respect to a person or entity, (i) each person or entity that, directly or
indirectly, owns or controls, whether beneficially or as a trustee, guardian or
other fiduciary, more than 50% of the voting capital shares or other voting
equity interests or securities of such person or entity, and (b) each person or
entity that controls, is controlled by or is under common control with such
person or entity or any Affiliate of such person or entity.  For the purpose of
this definition, “control” of an entity means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.
(e)            So long as the Warrant Stock remains subject to the foregoing
restrictions, the Company may maintain appropriate “stop transfer” orders with
respect to such shares represented thereby on its books and records and with
those to whom it may delegate registrar and transfer functions.
 
3.            Reservation of Shares; Certain Representations and Warranties;
Certain Covenants.  The Company hereby agrees, represents and warrants that at
all times there shall be reserved for issuance upon the exercise of this Warrant
such number of shares of its Common Stock (or other securities subject to this
Warrant from time to time) as shall be required for issuance upon exercise of
this Warrant.  The Company further agrees that all shares of Warrant Stock
represented by this Warrant have been duly authorized and will, upon issuance
and against payment of the Aggregate Exercise Price, be validly issued, fully
paid and non-assessable.  The Company represents and warrants that (i) its
execution and delivery of this Warrant has been authorized by all necessary and
appropriate corporate action under its organizational documents and any
applicable agreements and in conformity with applicable law and that this
Warrant has been executed by an authorized representative of the Company and
(ii) this Warrant represents a valid, legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that such enforceability is limited by bankruptcy, receivership,
moratorium, conservatorship, or reorganization laws or other laws of general
application affecting the rights of creditors generally or by general principles
of equity.  The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant.
 
4.            Capital Adjustments.  This Warrant is subject to the following
further provisions:
 
(a)            Recapitalization, Reclassification and Succession.  If any
recapitalization of the Company, reclassification of the Common Stock,
reorganization, split-off, spin-off, extraordinary dividend or distribution by
the Company, merger or consolidation of the Company into or with a corporation
or other business entity, sale or transfer of all or substantially all of the
Company’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”), or any
event similar to any of the foregoing, including a Change in Control, shall be
effected, directly or indirectly, in one or a series of related transactions
(any of the forging being an “Adjustment Event”), at any time while this Warrant
remains outstanding and unexpired, then, as a condition of such Adjustment
Event, and, in any event, the
6

--------------------------------------------------------------------------------



Company agrees that lawful, equitable and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof, and in lieu of the shares of Common Stock immediately
theretofore issuable upon the exercise of this Warrant, such shares of capital
stock, securities or other property as may be issued or payable with respect to
or in exchange, in connection with the Adjustment Event, for a number of
outstanding shares of Common Stock equal to the number of shares of Common Stock
immediately theretofore issuable upon the exercise of this Warrant, and in each
such case, the terms of this Warrant shall be applicable to the shares of stock
or other securities or property receivable upon the exercise of this Warrant
after such consummation.
(b)            Subdivision or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its Common Stock, the number of shares of Warrant Stock purchasable upon
exercise of this Warrant and the Warrant Price shall be proportionately and
equitably adjusted so as to prevent the enlargement or dilution of economic
rights under this Warrant.
 
(c)            Stock Dividends and Distributions.  If the Company at any time
while this Warrant is outstanding and unexpired shall issue or pay the holders
of its Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock (and/or other equity of the Company), then (i) the
Warrant Price shall be adjusted in accordance with Section 4(d); and (ii) the
number of shares of Warrant Stock purchasable upon exercise of this Warrant
shall be adjusted to the number of shares of Common Stock (and/or other equity
of the Company) that Holder would have owned immediately following such action
had this Warrant been exercised immediately prior thereto.
 
(d)            Warrant Price Adjustment.  Whenever the number of shares of
Warrant Stock purchasable upon exercise of this Warrant is adjusted, as herein
provided, the Warrant Price payable upon the exercise of this Warrant shall be
proportionately and equitably adjusted.
 
(e)            Certain Shares Excluded.  The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 4 shall exclude any shares then held in the treasury of the Company.
 
5.            Notice To Holders.
 
(a)            Notice of Record Date.  Without limiting Section 1(d), in case:
 
(i)            the Company shall take a record of the holders of its Common
Stock (or other stock or securities at the time receivable upon the exercise of
this Warrant) for the purpose of entitling them to receive any dividend (other
than a cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities;
 
(ii)            any Adjustment Event; or
 
(iii)            approval by the Company’s Board of Directors of any
dissolution, liquidation or winding-up of the Company;
7

--------------------------------------------------------------------------------



then, and in each such case, subject to the last sentence of Section 5(b), the
Company will mail or cause to be mailed to the Holder hereof a notice
specifying, as the case may be, (i) the date on which a record is to be taken
for the purpose of such dividend, distribution or right, and stating the amount
and character of such dividend, distribution or right, or (ii) the date on which
such Adjustment Event is to take place, and the time, if any and if applicable,
is to be fixed, as of which the holders of record of Common Stock (or such stock
or securities at the time receivable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such Adjustment
Event.  Such notice shall be mailed at least 15 days prior to the record date
therein specified; provided, however, failure to provide any such notice shall
not affect the validity of such transaction; provided, further, that the Company
or its successor shall in no way be relieved of any liability for damages caused
to the Holder caused by such failure to give the required notice.  In the event
that this Warrant is to become exercisable on an accelerated basis in connection
with any event described in this Section 5(a), the Company shall afford the
Holder fair opportunity to exercise the Warrant effective immediately prior to
such event.
(b)            Notice of Adjustment.  Whenever any adjustment shall be made
pursuant to Section 4 hereof, the Company shall promptly notify the Holder of
this Warrant of the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated and the Warrant
Price and number of shares of Warrant Stock purchasable upon exercise of this
Warrant after giving effect to such adjustment.  Notwithstanding the provisions
of Section 5(a) and Section 5(b), the Company may delay such notice (and the
15-day time period set forth in Section 5(a) shall be reduced accordingly) to
the extent required by applicable law or the rules of any applicable securities
exchange or if such notice would have an adverse effect on the event requiring
such adjustment.
 
6.            Loss, Theft, Destruction or Mutilation.  Upon receipt by the
Company of evidence satisfactory to it of the ownership and the loss, theft,
destruction or mutilation of this Warrant and, in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to the Company and, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
execute and deliver a new Warrant of like tenor dated the date hereof.
 
7.            Warrant Holder not a Stockholder.  Without limiting rights of the
Holder in respect of any shares of stock of the Company or other securities
owned by the Holder, the Holder of this Warrant shall not be entitled by reason
of holding this Warrant to any rights whatsoever as a stockholder of the
Company.
 
8.            Setoff. This Warrant, and the Common Stock issuable upon exercise
of this Warrant, are subject to reduction and setoff as provided in, and in
accordance with, the Membership Interest Purchase Agreement to secure claims
thereunder.
 
9.            Notices.  All notices, consents, waivers, and other communications
required or permitted by this Warrant shall be in writing and shall be deemed
given to a party when (i) delivered to the appropriate address by hand or by
nationally recognized courier service (costs prepaid); (ii) sent by facsimile
with confirmation of transmission by the transmitting equipment; or (iii)
received or rejected by the addressee, if sent by certified mail, return receipt
requested; in each case to the following addresses or facsimile numbers and
marked to the attention of the
8

--------------------------------------------------------------------------------



person (by name or title) designated below (or to such other address or
facsimile number, or person as a party may designate in writing to the other
parties):
To the Company:
 
 
 
Autobytel Inc.
1887 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Attention:  Chief Legal Officer
Telephone: (949) 862-1392
Fax:  (949) 862-1323
 
With a copy (which shall not constitute notice) to:
 
 
 
Drinker Biddle & Reath LLP
105 College Road East
P.O. Box 627
Princeton, NJ 08542-0627
Attention:  James Biehl, Esq.
Fax:  (609) 799-7000
 
To Holder:
 
 
 
AutoNationDirect.com, Inc.
c/o AutoNation, Inc.
200 SW 1st Avenue
Suite 1400
Fort Lauderdale, Florida  33301
Attention:             Jonathan P. Ferrando
         Coleman Edmunds, Esq.
Fax:  (954) 769-6527
 
With a copy (which shall not constitute notice) to:
 
 
 
Akerman LLP
One Southeast Third Avenue
25th Floor
Miami, FL 33131
Attention: Jonathan L. Awner, Esq.
Fax:  (305) 374-5095



9

--------------------------------------------------------------------------------



A copy of any and all notices and other communications sent by facsimile
pursuant to this Section 9 shall also be sent by United States mail to the
appropriate address in accordance with this Section 9.
10.            Choice of Law.  All issues and questions concerning the
construction, validity, interpretation and enforceability of this Warrant shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.
 
11.            Dispute Resolution; Forum.  The Company and Holder hereby agree
that any dispute which may arise between them arising out of or in connection
with this Warrant shall be resolved in accordance with the dispute resolution
provisions set forth in Section 7.6 of the Membership Interest Purchase
Agreement.
 
12.            Severability.  In case any one or more of the provisions of this
Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonably substitute therefore, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.




[Remainder of this page intentionally left blank; signature page follows]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Warrant as of the
Issuance Date.
 


 
Autobytel Inc.
 
 
 
 
By:
  /s/ Glenn E. Fuller
 
 
Glenn E. Fuller, Executive Vice President, Chief Legal and Administrative
Officer and Secretary












[Signature Page to Warrant]

--------------------------------------------------------------------------------

FORM OF EXERCISE NOTICE
 
[May only be executed by the registered holder hereof]
The undersigned hereby exercises the right to purchase _________ shares of
common stock, par value $0.001 per share (“Common Stock”), of Autobytel Inc.
evidenced by the within Warrant Certificate, and tenders herewith payment of the
purchase price for such shares in full in the following manner:

_____ The undersigned elects to exercise the Warrant by means of a cash payment,
and tenders herewith payment in full for the purchase price of the shares being
purchased.

_____ The undersigned elects to exercise the Warrant by means of a “cashless”
exercise in accordance with the provisions of Section 1(b)(ii) of the Warrant.

_____ The undersigned elects to exercise the attached Warrant by means of both a
cash payment and a “cashless” exercise in accordance with the provisions of
Section 1(b)(ii) of the Warrant, and tenders herewith payment in full for that
portion of the purchase price being paid in cash.





________________________________
(Name)                        

_________________                                                                                    (Date)                                                                                          _______________________________
                                                                                                
   (Signature)         
